DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          AARON FULMORE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-343

                              [June 1, 2016]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 03-7010 CF10A.

   Aaron D. Fulmore, Live Oak, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed. Fla. R. Crim. P. 3.850(b) and Sanders v. State, 946 So. 2d
953 (Fla. 2006).

GROSS, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.